TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00162-CV


                                Donald Ray McCray, Appellant

                                                 v.

                                       Lee Glass, Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-07-000841, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Donald Ray McCray, proceeding pro se, filed a notice of appeal on

March 25, 2022. However, McCray has been designated a vexatious litigant and is on the State

of Texas’ list of vexatious litigants compiled by the Office of Court Administration (OCA). See

Tex. Civ. Prac. & Rem. Code §§ 11.101 (generally authorizing court to enter order prohibiting

person from filing “a new litigation” pro se without permission from local administrative

judge when court, after notice and hearing, finds that person is “vexatious litigant”), .104(b)

(requiring OCA to “post on the agency’s Internet website a list of vexatious litigants subject to

prefiling orders”), .054 (listing criteria for finding plaintiff vexatious litigant); OCA List of

Vexatious Litigants Subject to a Prefiling Order, available at https://www.txcourts.gov/judicial-

data/vexatious-litigants/ (last visited May 18, 2022).

               The OCA list reflects that McCray is subject to multiple prefiling orders,

including one that was filed in Travis County in January 2015 specifically prohibiting him
from filing any new litigation without permission from a local administrative judge.           See

https://www.txcourts.gov/All_Archived_Documents/JudicialInformation/oca/pdf/vex/DRMcCra

y041708.pdf (last visited May 18, 2022); see also Tex. Civ. Prac. & Rem. Code §§ 11.102

(generally prohibiting vexatious litigant from filing “new litigation” without permission from

local administrative judge), .103 (generally prohibiting clerk of court from filing “litigation,

original proceeding, appeal, or other claim presented, pro se, by a vexatious litigant subject to a

prefiling order under Section 11.101 unless the litigant obtains an order from the appropriate

local administrative judge described by Section 11.102(a) permitting the filing”); Douglas v.

Government Emp. Ins. Co., No. 01-12-00129-CV, 2013 WL 1490497, at *1 (Tex. App.—

Houston [1st Dist.] Apr. 11, 2013, no pet.) (mem. op.) (describing chapter 11 prefiling

requirements for vexatious litigants); Johnson v. Hughey, No. 06-12-00079-CV, 2012 WL

4761546, at *1 (Tex. App.—Texarkana Oct. 5, 2012, no pet.) (mem. op.) (same).

               By order dated April 8, 2022, we notified McCray that he was required to obtain

the permission of the local administrative judge to file this appeal, provided him with the address

of the local administrative judge, and ordered him within thirty days of the date of the order to

demonstrate to this Court that he had obtained permission from the local administrative judge to

file this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.101–.103. We also notified him that if

he failed to comply with the order within 30 days, we would dismiss this appeal.

               McCray has failed to demonstrate that he has obtained the local administrative

judge’s permission to file this appeal. Accordingly, we dismiss this appeal. See Silver v. Abbott,

No. 03-19-00706-CV, 2019 WL 6139503, at *1 (Tex. App.—Austin Nov. 20, 2019, no pet.)

(mem. op.) (dismissing appeal because vexatious litigant that was subject to prefiling order failed



                                                2
to comply with chapter 11’s requirement of obtaining local administrative judge’s permission to

file appeal).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed

Filed: May 20, 2022




                                                3